
	
		II
		111th CONGRESS
		1st Session
		S. 499
		IN THE SENATE OF THE UNITED STATES
		
			February 26, 2009
			Mr. Wyden introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Energy Policy Act of 2005 to repeal the
		  ultra-deepwater and unconventional onshore natural gas and other petroleum
		  research and development program.
	
	
		1.Short titleThis Act may be cited as the
			 Withdraw Energy Addicting New
			 Subsidies Act of 2009 or the WEANS Act of 2009.
		2.Repeal of
			 ultra-deepwater and unconventional onshore natural gas and other petroleum
			 research and development programSubtitle J of title IX of the Energy Policy
			 Act of 2005 (42 U.S.C. 16371 et seq.) is repealed.
		
